Citation Nr: 1501038	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  09-33 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little Rock, Arkansas


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for service-connected chronic lumbar strain.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Risberg, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1982 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas, which denied the Veteran's claim for a disability rating in excess of 40 percent for a service-connected back disorder.

The Board notes that in October 2014, the Veteran testified before the undersigned at a Central Office hearing.  A hearing transcript has been associated with the claims file.  The Board also notes that the Veteran submitted additional evidence to the Board in October 2014.  The Veteran, however, waived initial consideration of the evidence by the RO.  Therefore, the Board may proceed with this appeal.

During the pendency of the appeal, the Veteran moved, and thus, the RO in Baltimore, Maryland, now has jurisdiction of the case. 

In addition to the paper claims file, the Board has reviewed the Veteran's electronic claims files (in both Virtual VA and the Veterans Benefits Management System).  Additional documents associated with the Veteran's electronic claims file have been reviewed and are either duplicative of evidence of record or do not pertain to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims that he is entitled to a rating higher than 40 percent for his service connected back disorder because he has ankylosis, he has incapacitating episodes of intervertebral disc syndrome having a total duration of at least 6 weeks during the past 12 months, and he has marked interference with employment due to his back disability. 

At the Veteran's Board hearing in October 2014, the Veteran stated that his back disorder had worsened, and that his ability to move his back had decreased in each of the last five years.  The Veteran also explained that although not constant, he experiences continuous times when he is physically unable to move his spine, i.e. his spine "locks."  He believes he has ankylosis of the spine.  The Veteran also mentioned that he had missed numerous days of work, taking sick leave and flex/annual leave between November 2013 and November 2014, due to incapacitation from intervertebral disc syndrome.  

The Veteran underwent a VA examination in August 2013.  The examination report found that the Veteran had decreased range of motion in his back, but whether the Veteran had ankylosis was not specifically noted in the report.  The report also noted that the Veteran reported that he had incapacitation from intervertebral disc syndrome, and that he had incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Pursuant to the General Rating Formula for Diseases and Injuries of the Spine, a 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Unfavorable ankylosis of the entire spine warrants a 100 percent evaluation. See 38 C.F.R. § 4.71a , Diagnostic Code 5243 (for rating of intervertebral disc syndrome).  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury or surgical procedure." See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY p. 94 (31st ed. 2007).  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.  

Back disorders may also be rated on incapacitating episodes.  Id.  A 10 percent rating is warranted for incapacitating episodes of intervertebral disc syndrome having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes of intervertebral disc syndrome having a total duration of at least 4 weeks but less than 6 weeks during the last 12 months.  A 60 percent disability rating is warranted where the evidence reveals incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Significantly, Note (1) to Diagnostic Code 5243 defines an "incapacitating episode" as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."

In light of the Veteran's contentions, the Board finds that another VA examination is warranted to include an evaluation on whether the Veteran has ankylosis-specifically unfavorable ankylosis.  Also, the Veteran should be given an opportunity to submit additional evidence showing that a physician prescribed bed rest or treatment for incapacitating episodes from intervertebral disc syndrome having a total duration of at least 6 weeks during any one year period during the appeals period, June 2006 to the present. 

Accordingly, the case is REMANDED for the following action:
 
1.  Associate all outstanding VA treatment records with the claims file dated since January 2012.
 
2.  Request that the Veteran identify or provide an authorization for release of any private treatment records or any other records showing physician prescribed bed rest or treatment for incapacitating episodes from intervertebral disc syndrome not yet of record.  Assist the Veteran in obtaining any records he identifies.  All attempts to secure this evidence must be documented in the claims file by the RO/AMC.  If, after making efforts to obtain named records the RO/AMC is unable to secure the same, the RO/AMC must notify the Veteran and (a) identify the specific records the RO/AMC is unable to obtain; (b) briefly explain the efforts that the RO/AMC made to obtain those records; (c) describe any further action to be taken by the RO/AMC with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.
 
3.  After the above development has been completed, and records are obtained to the extent available, schedule the Veteran for a VA examination with an appropriate examiner to assess the current nature and severity of his service-connected back disorder.

     In particular, the examiner should note the presence of favorable ankylosis or unfavorable ankylosis, and, if unfavorable ankylosis is found, whether the unfavorable ankylosis is present in part of the thoracolumbar spine, the entire thoracolumbar spine or the entire spine and whether the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.

4.  When the requested development has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence.  If the benefit sought is not granted to the fullest extent, the Veteran shall be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


